ORDER
Goldberg, Judge:
Upon consideration of defendant’s motion to dismiss for failure to prosecute with due diligence and for failure to comply with the court’s scheduling order dated January 6,1994; and upon consideration of all other papers and proceedings had herein; and upon due deliberation, it is hereby
Ordered that defendant’s motion to dismiss is GRANTED; and it is further
Ordered that, in accordance with U.S.C.I.T. Rule 41, the above captioned consolidated action is hereby DISMISSED. Judgment will be entered accordingly.